Citation Nr: 0708886	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  04-21 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for prostate cancer.  

3.  Entitlement to service connection for renal cell 
carcinoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from November 1942 to December 
1942 and from July 1943 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In April 2003, the RO denied service connection 
for prostate cancer.  Service connection for PTSD was denied 
by the RO in January 2004.  Service connection for renal cell 
carcinoma was denied by the RO in April 2005.  

In March 2006, the veteran gave sworn testimony to a Decision 
Review officer at the RO.  The transcript is of record.  


FINDINGS OF FACT

1.  The veteran does not have PTSD.  

2.  Prostate cancer was first manifested many years after 
service and is not medically related to the veteran's 
service. 

3.  Renal cell carcinoma was first manifested many years 
after service and is not medically related to the veteran's 
service. 




CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in the veteran's 
active duty service.  38 U.S.C.A. §§ 101(16), 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).

2.  Prostate cancer was not incurred or aggravated in the 
veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Renal cell carcinoma was not incurred or aggravated in 
the veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February 2003 (cancer), June 2003 
(PTSD), and July and September 2004 (kidney cancer), the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed at that time to submit any evidence in 
his possession that pertained to his claims.  Although this 
notice was delivered after the initial denial of the claims, 
the AOJ subsequently readjudicated each based on all the 
evidence in May 2006, without taint from prior adjudications.  
Thus, the veteran was not precluded from participating 
effectively in the processing of his claims and the late 
notice did not affect the essential fairness of the decision. 

Because the claims are denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The notice required in that case was sent to the veteran in 
May 2006 and, again, in December 2006.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.  

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

PTSD

Of particular importance to this claim is the requirement for 
medical evidence of a current disability.  It is not enough 
to show injury or a stressor situation during service, there 
must currently be a residual disability.   Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  There must be a 
current disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2006).  

In a statement dated in June 2005, a private physician 
recounted a history provided by the veteran, with a 
bullet going through his helmet and grazing his scalp.  
It was reported that the veteran had noted increased 
stress and depression especially in the past 5 years.  
The doctor wrote that apparently, the veteran was 
service-connected for PTSD by his report.  The report of 
increased stress and depression is not sufficient to meet 
the diagnostic criteria for PTSD.  Further, the doctor 
acknowledged that this information came from the veteran.  
Where the doctor relies on the history provided by the 
veteran, the diagnosis is no more probative than the 
veteran's claim.  See Swann v. Brown, 5 Vet. App. 229 
(1993); Coghill v. Brown, 8 Vet. App. 342 (1995).  

The diagnosis of PTSD is supported by a May 2005 letter from 
the veteran's cancer surgeon, W. L., M.D.  In that letter, 
the doctor discussed the veteran's cancer and stated that 
since he met the veteran, he had been suffering with PTSD.  
His emotional lability had gotten worse and was beginning to 
partially disable the veteran.  This brief comment is out 
weighed by the remainder of the evidence, which includes two 
very extensive and detailed VA examinations.  

The service medical records do not reflect any psychiatric 
symptomatology during service.  After service, the veteran 
had medical contacts with VA from time to time for 
examination and treatment of his service-connected skin 
disability.  Yet, there were no psychiatric complaints, 
findings or diagnoses.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

In September 2003, the veteran was examined by VA for PTSD.  
The report is over four pages long and supports the 
examiner's conclusion.  The examiner wrote that the veteran 
certainly experienced traumatic stressors during combat on 
Iwo Jima, and he continued to have distressing recollections 
of those experiences.  However, he did not meet the criteria 
for a diagnosis of PTSD.  Specifically, there was no evidence 
of nightmares, irritability, anger, hypervigilance, 
exaggerated startle response, sense of foreshortened future, 
restricted range of affect, feelings of detachment from 
others, or diminished interested in activities.  In addition, 
his functioning over the years had been adequate to good.  
There was some evidence of mild depression over the course of 
the last three years, which was most likely the result of 
psychosocial factors such as the loss of his wife and the 
gradual but progressive decrease in his ability to engage in 
activities, along with medical factors such as having cancer.  
As such, he met the criteria for a diagnosis of adjustment 
disorder.  The diagnosis was adjustment disorder with 
depressed mood.  The psychologist went on to explain that the 
veteran did not meet the full criteria for a diagnosis of 
PTSD.  However, he did meet the criteria for a diagnosis of 
adjustment disorder with depressed mood, which was unrelated 
to his military service.  

The veteran had another VA examination for PTSD in May 2004.  
Again, the examiner provided a detailed report of over 4 
pages covering the examination.  He expressed the opinion 
that the 2004 examination was consistent with the 2003 
examination and the Board would agree.  As was the case with 
the previous examination, the veteran failed to meet the 
criteria for a diagnosis of PTSD.  He did provide convincing 
evidence of severe traumatic stressors during his military 
service.  He also reported having painful intrusive thoughts 
of those experiences.  He indicated that he attempted to 
avoid cues that might remind him of those experiences.  
However, as with the last examination, there was no evidence 
of nightmares, irritability, anger, hypervigilance, 
exaggerated startle response, sense of foreshortened future, 
restricted range of affect, feelings of detachment from 
others, or diminished interest in activities.  He continued 
to exhibit some symptoms of depression secondary to the death 
of his wife and his declining physical condition.  There was 
also some evidence of mild anxiety secondary to those same 
psychological stressors.  As was the case with the previous 
examination, he met the criteria for a diagnosis of 
adjustment disorder.  The diagnosis was adjustment disorder 
with mixed anxiety and depression, chronic.  The examiner 
concluded that although the veteran obviously experienced 
severe traumatic stressors in World War II, and he had 
painful intrusive memories of those experiences, he did not 
report or exhibit the full range of symptomatology necessary 
for a diagnosis of PTSD.  

Conclusion

There is no dispute that the veteran now has some problems, 
but the preponderance of evidence establishes that these are 
due to the loss of his wife and his declining health, and not 
PTSD.  The recent VA examinations have provided detailed and 
comprehensive evaluations with explanations as to why the 
veteran does not have PTSD.  The Board finds these are much 
more persuasive than the veteran's claims and the brief 
comments from his private physicians.  The preponderance of 
evidence brings us to the conclusion that the veteran does 
not have PTSD.  Thus service connection cannot be granted for 
PTSD.  As the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD, the benefit 
of the doubt doctrine is not applicable and the appeal must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  

Cancer

There is no dispute that the veteran recently had renal cell 
carcinoma and prostate cancer, and has post-operative 
residuals of their treatment.  The veteran contends that his 
prostate cancer and renal cell carcinoma are the result of 
exposure to ionizing radiation during service.  

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  

First, 

There are certain types of cancer, including cancer of the 
urinary tract, which will be presumptively service connected 
if they are found in a radiation exposed veteran.  See 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  However, the 
veteran does not meet the definition of a radiation exposed 
veteran.  

(i) The term radiation-exposed veteran means either a veteran 
who while serving on active duty, or an individual who while 
a member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty training, 
participated in a radiation-risk activity.  (ii) The term 
radiation-risk activity means: (A) Onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device; (B) The occupation of Hiroshima or Nagasaki, Japan, 
by United States  forces during the period beginning on 
August 6, 1945, and ending on July  1, 1946; (C) Internment 
as a prisoner of war in Japan (or service on active  duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupation 
forces in Hiroshima or Nagasaki, Japan, during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
certain service at gaseous diffusion plants located in 
Paducah, Kentucky or Portsmouth, Ohio, or the area identified 
as K25 at Oak Ridge, Tennessee, or, for tests on Amchitka 
Island, Alaska.  38 C.F.R. § 3.309(d)(3) (2006).  

The veteran does not claim, nor does the record show that he 
was involved in any nuclear tests.  Rather, he claims that he 
was exposed to radiation risk activity with the occupation of 
Nagasaki.  However, this claim is outweighed by the record.  
The veteran has provided varying reports.  In May 2003, he 
stated that he was in Japan after the atomic bombs were used.  
In a certified statement dated in June 2003, he stated that 
he was on his way to Japan when the bombs were dropped and he 
did not have to fight there.  

In a statement dated in April 2004, the veteran reported that 
after Iwo Jima, they were preparing to invade Japan, but the 
atomic bombs were dropped while they were still on Guam.  
They "went by ship to Yokohama, Japan, which is across the 
Bay from Nagasaki.  I am not sure how far away from Nagasaki 
we were, but we could see it from across the bay."  He 
stated that they stayed on shore and onboard ship during the 
week or two that he was there.  He also told of taking a 
train to Tokyo and back to Yokohama, where he saw a lot of 
destruction from bombings.  From Yokohama, they went back to 
Guam and then to California by ship.  The problem with this 
statement is its geography.  Tokyo, not Nagasaki, was across 
the bay from Yokohama.  While one could have taken a train 
from Yokohama to Tokyo and back, and seen great devastation 
from conventional bombing, it would have been impossible to 
see Nagasaki, hundreds of miles away in southern Japan, from 
Yokohama in central Japan.  Thus, even if the veteran's 
report of being in Yokohama is correct, it does not place him 
anywhere near Nagasaki or Hiroshima.  

The case was referred to the Defense Threat Reduction Agency 
(DTRA).  They noted that according to the veteran's service 
record he served with a Naval Construction Battalion from 
February 25, 1944 to October 16, 1945.  During that time the 
unit was located at Iwo Jima, Okinawa, and Ie Shima.  It was 
noted that Ie Shima, the closest of the three islands to the 
Japanese mainland, was approximately 120 miles from Hiroshima 
and 290 miles from Nagasaki.  On October 16, 1945, the 
veteran transferred to another Construction Battalion located 
on Guam, where he remained until December 15, 1945, when he 
was transferred to the continental United States for 
discharge.  DTRA concluded that they were unable to confirm 
the veteran's presence with the American occupation forces in 
the vicinity of Hiroshima or Nagasaki, Japan.  

The preponderance of evidence on this point establishes that 
the veteran was not involved in the occupation of Hiroshima 
or Nagasaki, Japan, that he was not engaged in any radiation-
risk activity, and that he is not a radiation-exposed 
veteran.  Consequently, the presumptions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d) cannot be extended to him 
and do not support his claim.  

Second, 

38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  The 
list includes kidney cancer, prostate cancer and any other 
type of cancer and thus covers the cancers claimed by the 
veteran.  

The regulation provides that in all claims based on 
participation in the American occupation of Hiroshima or 
Nagasaki, Japan, dose data will be requested from the Defense 
Department.  38 C.F.R. § 3.311(a)(2)(ii) (2006).  This was 
done by the RO in October 2004.  In March 2005, DTRA 
responded for the Defense Department, as discussed above.  
38 C.F.R. § 3.311(b) provides for further development if it 
is determined that a veteran was expose to ionizing 
radiation.  However, the subsection also provides that if any 
of three requirements (including confirmation of exposure) 
have not been met, it shall not be determined that a disease 
has resulted from exposure to ionizing radiation.  Since DTRA 
established that the exposure requirements of the regulation 
had not been met, further development under that regulation 
is not warranted.  Here, again, the Board finds that 
presumptions provided by law and regulations are not 
applicable.  

Third, 

Direct service connection can be established for a disorder 
claimed to be a result of exposure to ionizing radiation by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 
1994).  

As noted above, service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

The service medical records do not reflect any cancer, 
prostate, or kidney symptomatology during service.  After 
service, the veteran had medical contacts with VA from time 
to time for examination and treatment of his service-
connected skin disability.  Yet, there were no cancer, 
prostate, or kidney complaints, findings or diagnoses.  
Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson, at 
1333.  

Malignant tumors may be presumed to have been incurred during 
active military service if manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  
In this case, there is no competent evidence of prostate or 
kidney cancer during service or within a year after the 
veteran completed his active service.  

In March 2004, the veteran's private surgeon, W. L., M.D., 
reported that the veteran had prostate cancer, which was 
surgically treated in March 2002 and subsequently had renal 
cell cancer, which was removed in December 2003.  The doctor 
expressed the opinion that it was very likely that those 
cancers were related to the veteran's exposure to radiation 
during his time in Japan, in the Armed forces, in the Second 
World War.  In May 2005, the surgeon wrote that he understood 
from review of the records that there was no clear link to 
radiation exposure.  

Conclusion

It is clear that the opinions supporting the veteran's claim 
assume that he was exposed to radiation while serving in 
Japan.  However, the report from DTRA is based on a review of 
actual records and is significantly more probative than the 
veteran's recollection of the chaotic events at the end of 
the war and completion of his active service.  The DTRA 
report shows the veteran was not in a place to be exposed to 
radiation.  Therefore, his claims of exposure, and any 
opinions based on his reports of exposure are not persuasive.  
The service medical records, the post service medical records 
showing many years without relevant symptoms, and the DTRA 
report provide a preponderance of evidence which establishes 
that the veteran did not have radiation exposure during 
service and thus, there cannot be any connection between his 
recent cancers and exposure to ionizing radiation in service.  
As the preponderance of the evidence is against the veteran's 
claim for service connection for prostate cancer and renal 
cell carcinoma, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.


ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied.  

Service connection for prostate cancer is denied.  

Service connection for renal cell carcinoma is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


